DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 8/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15-16, 26-27, 30-31, 38-42 and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shazly et al (US 20150366713).

Regarding Claim 11, Shazly teaches a laser indirect ophthalmoscope system for delivering laser energy to an eye of a patient (abstract; fig. 1; ¶[0076], line 1-8, a laser indirect ophthalmoscope), the system comprising:
 
a laser module for generating and delivering the laser energy (fig. 1, 6, 66); and
 
a wearable assembly for securing the laser module to a body of a user of the laser indirect ophthalmoscope system (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user); and including a control module for receiving parameter information and setting parameters for the delivered laser energy based on the parameter information (fig. 1, 7; ¶[0098], line 1-12, a laser outlet assembly 7, which directs and controls the size and focus of the treatment laser beam. According to an embodiment, the laser outlet assembly 7 has a number of rheostats or switches to control the intensity and duration of the laser treatment beam pulse(s); ¶[0133], line 20-30, The movements of both lens 78a and 78b are controlled by the processor 300 to direct the optical beam 222 to different positions on the mirror 113); and 

a mobile computing device for receiving user control from the user and generating the parameter information and transmitting the parameter information to the control module (fig. 1, 17; fig. 5, 17, 300, 5; ¶[0096], line 1-13, The different controls for turning the laser on/off, switching from standby to ready mode, controlling the laser pulse power and duration are housed in a compact control unit 17 that can be attached to the side or the back of the optical operating system 9 via mechanical means such as a magnet or Velcro; --- control unit 17 is movable and can be attached to different locations on the side or the back of the optical operating system 9; ¶[0107], line 1-27, compact surgical system 20; An operator, such as a physician, wears the operating optical system 9 to view a target 11 with his/her eye 10; A processor 300 is coupled to the laser diode assembly 6 via the power regulator 3 to control light generation. The processor 300 may be a microprocessor, microcontroller, or any other type of suitable control electronics. Processor 300 controls the visible laser emitting diode 66 (or multiple visible laser emitting diodes 66), of the laser diode assembly 6, via the power regulator 3 to create an optical beam 222; figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 12, Shazly teaches the system as claimed in claim 11, wherein the wearable assembly includes at least a headset worn on the user's head (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user).

Regarding Claim 15, Shazly teaches the system as claimed in claim 11, wherein the wearable assembly secures a power module for providing power to the laser module to the body of the user (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Regarding Claim 16, Shazly teaches the system as claimed in claim 15, wherein the power module comprises a portable battery for providing the power (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Regarding Claim 26, Shazly teaches a method for delivering laser energy to an eye of a patient using a laser indirect ophthalmoscope system patient (abstract; fig. 1; ¶[0076], line 1-8, a laser indirect ophthalmoscope), the method comprising: 

a laser module generating and delivering the laser energy (fig. 1, 6, 66); and 

a wearable assembly securing the laser module to a body of a user of the laser indirect ophthalmoscope system (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user); 

a control module in the wearable assembly receiving parameter information and setting parameters for the delivered laser energy based on the parameter information  (fig. 1, 7; ¶[0098], line 1-12, a laser outlet assembly 7, which directs and controls the size and focus of the treatment laser beam. According to an embodiment, the laser outlet assembly 7 has a number of rheostats or switches to control the intensity and duration of the laser treatment beam pulse(s); ¶[0133], line 20-30, The movements of both lens 78a and 78b are controlled by the processor 300 to direct the optical beam 222 to different positions on the mirror 113);

a user issuing commands via a mobile computing device; and the mobile computing device generating the parameter information based on the commands and transmitting the parameter information to the control module (fig. 1, 17; fig. 5, 17, 300, 5; ¶[0096], line 1-13, The different controls for turning the laser on/off, switching from standby to ready mode, controlling the laser pulse power and duration are housed in a compact control unit 17 that can be attached to the side or the back of the optical operating system 9 via mechanical means such as a magnet or Velcro; --- control unit 17 is movable and can be attached to different locations on the side or the back of the optical operating system 9; ¶[0107], line 1-27, compact surgical system 20; An operator, such as a physician, wears the operating optical system 9 to view a target 11 with his/her eye 10; A processor 300 is coupled to the laser diode assembly 6 via the power regulator 3 to control light generation. The processor 300 may be a microprocessor, microcontroller, or any other type of suitable control electronics. Processor 300 controls the visible laser emitting diode 66 (or multiple visible laser emitting diodes 66), of the laser diode assembly 6, via the power regulator 3 to create an optical beam 222; figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 27, Shazly teaches the method as claimed in claim 26, wherein the wearable assembly includes at least a headset worn on the user's head (fig. 1 and fig. 2, --headset; ¶[0011], line 1-14, the optical system and/or the laser unit are operably disposed on a headset apparatus, which is sized, dimensioned, and configured for mounting on the head of a user)..

Regarding Claim 30, Shazly teaches the method as claimed in claim 26, further comprising the wearable assembly securing a power module for providing power to the laser module to the body of the user (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).

Regarding Claim 31, Shazly teaches the method as claimed in claim 26, further comprising the power module providing power via a portable battery (fig. 1, 2; ¶[0094], line 1-9, a power source 2; the power source 2 can take one of many forn1s including but not limited to a power supply box of the operating optical system 9 such as the battery box; a battery providing the required power to drive the laser system; a standalone battery, rechargeable battery).
Regarding Claim 38, Shazly teaches the system as claimed in claim 11, wherein the mobile computing device generates the parameter information based on input received from the user via a graphical user interface rendered on a touchscreen display of the mobile computing device (fig. 1, 17; fig. 5, 17, 300, 5; ¶[0096], line 1-13, The different controls for turning the laser on/off, switching from standby to ready mode, controlling the laser pulse power and duration are housed in a compact control unit 17 that can be attached to the side or the back of the optical operating system 9 via mechanical means such as a magnet or Velcro; --- control unit 17 is movable and can be attached to different locations on the side or the back of the optical operating system 9; ¶[0107], line 1-27, compact surgical system 20; An operator, such as a physician, wears the operating optical system 9 to view a target 11 with his/her eye 10; A processor 300 is coupled to the laser diode assembly 6 via the power regulator 3 to control light generation. The processor 300 may be a microprocessor, microcontroller, or any other type of suitable control electronics. Processor 300 controls the visible laser emitting diode 66 (or multiple visible laser emitting diodes 66), of the laser diode assembly 6, via the power regulator 3 to create an optical beam 222; figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless; ¶[0115], line 1-6, The position and character of the pattern may be controlled by use of a control unit 17, for example a remote control panel and/or other user interface, such as graphical user interface (GUI). A pattern (which may be predetermined) is disposed at the target 11, for example at the patient's retina; --- graphical user interface (GUI) comprising touchscreen displays).

Regarding Claim 39, Shazly teaches the system as claimed in claim 11, wherein the mobile computing device generates the parameter information based on input received via one or more peripheral devices (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 40, Shazly teaches the system as claimed in claim 11, further comprising an activation unit for sending activation signals for emitting the laser energy to the control module in response to engagement of an activation mechanism of the activation unit (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 41, Shazly teaches the system as claimed in claim 40, wherein the activation unit is a footswitch, and the activation mechanism includes compression of the footswitch (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 42, Shazly teaches the system as claimed in claim 41, wherein the activation unit includes a battery and a wired interface to the wearable assembly through which power from the battery is delivered to the control module (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless; ---5 has wire connection to 4 and/or 300 which include a batteries; for wireless switch, which include a battery).

Regarding Claim 46, Shazly teaches the method as claimed in claim 26, further comprising generating the parameter information based on input received via a graphical user interface rendered on a touchscreen display of a mobile computing device (fig. 1, 17; fig. 5, 17, 300, 5; ¶[0096], line 1-13, The different controls for turning the laser on/off, switching from standby to ready mode, controlling the laser pulse power and duration are housed in a compact control unit 17 that can be attached to the side or the back of the optical operating system 9 via mechanical means such as a magnet or Velcro; --- control unit 17 is movable and can be attached to different locations on the side or the back of the optical operating system 9; ¶[0107], line 1-27, compact surgical system 20; An operator, such as a physician, wears the operating optical system 9 to view a target 11 with his/her eye 10; A processor 300 is coupled to the laser diode assembly 6 via the power regulator 3 to control light generation. The processor 300 may be a microprocessor, microcontroller, or any other type of suitable control electronics. Processor 300 controls the visible laser emitting diode 66 (or multiple visible laser emitting diodes 66), of the laser diode assembly 6, via the power regulator 3 to create an optical beam 222; figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless; ¶[0115], line 1-6, The position and character of the pattern may be controlled by use of a control unit 17, for example a remote control panel and/or other user interface, such as graphical user interface (GUI). A pattern (which may be predetermined) is disposed at the target 11, for example at the patient's retina; --- graphical user interface (GUI) comprising touchscreen displays).

Regarding Claim 47, Shazly teaches the method as claimed in claim 26, further comprising an activation unit sending activation signals for emitting the laser energy to the control module in response to engagement of an activation mechanism of the activation unit (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 48, Shazly teaches the method as claimed in claim 47, wherein the activation unit is a footswitch, and the activation mechanism includes compression of the footswitch (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless).

Regarding Claim 49, Shazly teaches the method as claimed in claim 48, wherein the activation unit includes a battery and a wired interface to the wearable assembly through which power from the battery is delivered to the control module (figs. 4-5; 5; ¶[0095], line 15-20, The timer circuit 4 is activated by triggering a laser switch 5, such as a hand or foot switch trigger which can either be wired or wireless; ---5 has wire connection to 4 and/or 300 which include a batteries; for wireless switch, which include a battery).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being obvious over Shazly et al (US 20150366713) in a view of Dirghangi et al (US 20180220889).

Regarding Claim 13, Shazly discloses as set forth above but does not specifically disclose that the system as claimed in claim 11, wherein the wearable assembly includes at least a utility belt worn around the user's waist.

However, Dirghangi teaches an imaging device of indirect ophthalmoscopes (abstract), wherein the wearable assembly includes at least a utility belt worn around the user's waist (the battery may be mounted externally on the user, such as at the waist (for example on a belt), with a wired attachment to the main instrument-mounted device).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the imaging device of Dirghangi for the purpose for improved practice efficiencies by the simultaneous dual use of BIO instruments for both examination and enhanced clinical imaging purposes (¶[0009], line 1-11).

Regarding Claim 28, Shazly discloses as set forth above but does not specifically disclose that the method as claimed in claim 26, wherein the wearable assembly includes at least a utility belt worn around the user's waist.

However, Dirghangi teaches an imaging device of indirect ophthalmoscopes (abstract), wherein the wearable assembly includes at least a utility belt worn around the user's waist (the battery may be mounted externally on the user, such as at the waist (for example on a belt), with a wired attachment to the main instrument-mounted device).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the imaging device of Dirghangi for the purpose for improved practice efficiencies by the simultaneous dual use of BIO instruments for both examination and enhanced clinical imaging purposes (¶[0009], line 1-11).

Claims 35-37 and 44-45 are rejected under 35 U.S.C. 103 as being obvious over Shazly et al (US 20150366713) in a view of Novack, “ The evolution of laser technology for retinal application”; RETNA TODAY; 02/2009, p43-45.  

Regarding Claim 35, Shazly discloses as set forth above but does not specifically disclose that the system as claimed in claim 11, further comprising a voice control process executing on the mobile computing device for processing audio data captured by the mobile computing device and generating the parameter information based on the captured audio data by recognizing spoken language in the captured audio data.

However, Novack teaches a laser system for laser indirect ophthalmoscope (LIO) (page 44, left col, 5th para., laser indirect ophthalmoscope (LIO)), wherein a voice control process executing on the mobile computing device for processing audio data captured by the mobile computing device and generating the parameter information based on the captured audio data by recognizing spoken language in the captured audio data (page 44, right col, para. 3, line 1-11, Voice confirmation technology. Voice confirmation is important because many surgeons are set up without direct visual access to the laser and would have to physically turn to check that the power setting is correct. The PUREPOINT Laser's voice recognition feature, however, states what settings have been activated. The surgeon does not have to take his eyes away from the operating microscope and again, has a higher level of control over the laser. Voice confirmation occurs for parameter changes, verification of laser accessories, and insertions including endo-probes, LIO, slit lamp, and protection filters).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the laser system of Novack for the purpose for providing a laser photocoagulation system that provides increased surgeon control and increased efficiencies while reducing dependence on OR staff during the laser procedure (page 45, right col., para. 2, line 1-12).

Regarding Claim 36, Shazly - Novack combination teaches that the system as claimed in claim 35, wherein the mobile computing device captures the audio data in response to detecting a predetermined wake word (page 44, right col, para. 3, line 1-11, Voice confirmation technology. Voice confirmation is important because many surgeons are set up without direct visual access to the laser and would have to physically turn to check that the power setting is correct. The PUREPOINT Laser's voice recognition feature, however, states what settings have been activated. The surgeon does not have to take his eyes away from the operating microscope and again, has a higher level of control over the laser. Voice confirmation occurs for parameter changes, verification of laser accessories, and insertions including endo-probes, LIO, slit lamp, and protection filters).

Regarding Claim 37, Shazly - Novack combination teaches that the system as claimed in claim 35, wherein the mobile computing device provides audible feedback confirming the parameter information (page 44, right col, para. 3, line 1-11, Voice confirmation technology. Voice confirmation is important because many surgeons are set up without direct visual access to the laser and would have to physically turn to check that the power setting is correct. The PUREPOINT Laser's voice recognition feature, however, states what settings have been activated. The surgeon does not have to take his eyes away from the operating microscope and again, has a higher level of control over the laser. Voice confirmation occurs for parameter changes, verification of laser accessories, and insertions including endo-probes, LIO, slit lamp, and protection filters).

Regarding Claim 44, Shazly discloses as set forth above but does not specifically disclose that the method as claimed in claim 26, further comprising generating the parameter information by recognizing spoken language in audio data captured by the mobile computing device.

However, Novack teaches a laser system for laser indirect ophthalmoscope (LIO) (page 44, left col, 5th para., laser indirect ophthalmoscope (LIO)), wherein generating the parameter information by recognizing spoken language in audio data captured by the mobile computing device (page 44, right col, para. 3, line 1-11, Voice confirmation technology. Voice confirmation is important because many surgeons are set up without direct visual access to the laser and would have to physically turn to check that the power setting is correct. The PUREPOINT Laser's voice recognition feature, however, states what settings have been activated. The surgeon does not have to take his eyes away from the operating microscope and again, has a higher level of control over the laser. Voice confirmation occurs for parameter changes, verification of laser accessories, and insertions including endo-probes, LIO, slit lamp, and protection filters).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the laser system of Novack for the purpose for providing a laser photocoagulation system that provides increased surgeon control and increased efficiencies while reducing dependence on OR staff during the laser procedure (page 45, right col., para. 2, line 1-12).

Regarding Claim 45, Shazly - Novack combination teaches that the method as claimed in claim 44, further comprising providing audible feedback confirming the parameter information (page 44, right col, para. 3, line 1-11, Voice confirmation technology. Voice confirmation is important because many surgeons are set up without direct visual access to the laser and would have to physically turn to check that the power setting is correct. The PUREPOINT Laser's voice recognition feature, however, states what settings have been activated. The surgeon does not have to take his eyes away from the operating microscope and again, has a higher level of control over the laser. Voice confirmation occurs for parameter changes, verification of laser accessories, and insertions including endo-probes, LIO, slit lamp, and protection filters).

Claims 43 and 50 are rejected under 35 U.S.C. 103 as being obvious over Shazly et al (US 20150366713) in a view of Swab et al (US 20040000733).

Regarding Claim 43, Shazly discloses as set forth above but does not specifically disclose that the system as claimed in claim 11, wherein the control module comprises a wireless communication interface for receiving the parameter information from the mobile computing device.

However, Swab in the same field of endeavor teaches eyewear (abstract; fig. 5), wherein the control module comprises a wireless communication interface for receiving the parameter information from the mobile computing device (fig. 5, 24-eyewear frame, 18, 76-bluetooth modules, 74- Bluetooth enable device (mobile phone, PDA, laptop, etc.)).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the eyewear of Swab for the purpose for providing to provide an apparatus having  wireless communication that is low-cost, small in size, and has a low power consumption (¶[0008], line 6-12).

Regarding Claim 50, Shazly discloses as set forth above but does not specifically disclose that the method as claimed in claim 26, further comprising wirelessly transmitting the parameter information from the mobile computing device to the control module.

However, Swab in the same field of endeavor teaches eyewear (abstract; fig. 5), wherein wirelessly transmitting the parameter information from the mobile computing device to the control module (fig. 5, 24-eyewear frame, 18, 76-bluetooth modules, 74- Bluetooth enable device (mobile phone, PDA, laptop, etc.)).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shazly by the eyewear of Swab for the purpose for providing to provide an apparatus having  wireless communication that is low-cost, small in size, and has a low power consumption (¶[0008], line 6-12).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of references or portions of references being used in current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872